                                               Entered on Docket
                                               April 12, 2021
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA


  1   CURRY ADVISORS
      A Professional Law Corporation
  2     K. Todd Curry (149360)              The following constitutes the order of the Court.
      185 West F Street, Ste. 100           Signed: April 12, 2021
  3   San Diego, California 92101
      Telephone: (619) 238-0004
  4   Fax Number: (619) 238-0006
      email: tcurry@currylegal.com
  5                                              ________________________________________
      Counsel for Secured Creditor               Charles Novack
  6   WVJP 2018-3, LP                            U.S. Bankruptcy Judge

  7
  8
  9                               UNITED STATES BANKRUPTCY COURT
 10                               NORTHERN DISTRICT OF CALIFORNIA
 11                                      SANTA ROSA DIVISION
 12   In re                                  )             CASE NO. 21-10111
                                             )
 13                                          )
      NARSI SAMII and                        )             Chapter 7
 14                                          )
      DOUNIA ROFII SAMII,                    )             ORDER GRANTING MOTION FOR
 15                                          )             RELIEF FROM THE AUTOMATIC STAY
                                             )             TO ALLOW COURT-APPOINTED
 16               Debtors.                   )             RECEIVER TO SELL REAL
                                             )             PROPERTY
 17                                          )
                                             )
 18                                          )
                                             )
 19                                          )             Date: April 7, 2021
                                             )             Time: 11:00 a.m.
 20                                          )             Trustee: Timothy W. Hoffman
                                             )             Judge: Hon. Charles Novack
 21                                          )             Court: 99 South E Street
                                             )                      Santa Rosa, CA 95404
 22   ______________________________________ )                      (Via Tele/Videoconference)
 23           The Motion for Relief from the Automatic Stay to Allow Court-Appointed Receiver to
 24   Sell Real Property (the “Motion”) [Docket No. 23] filed by WVJP 2018-3, LP (“WVJP”) came
 25   on for hearing on April 7, 2021, at 11:00 a.m., in the above-entitled Court, the Honorable Charles
 26   Novack, Chief United States Bankruptcy judge, presiding. Appearances via video conference
 27   were noted on the record.
 28   ///


Case: 21-10111     Doc# 56     Filed: 04/12/21     Entered: 04/12/21 14:38:27       Page 1 of 3
  1          The Court having considered the Motion and the parties’ positions on the matter; the
  2   Court finding that the estate lacks equity in the Property; the Court declining to find that the
  3   Debtors filed their Chapter 7 case in bad faith; notice appearing proper; and good cause
  4   appearing therefor;
  5          IT IS HEREBY ORDERED AS FOLLOWS:
  6          1.      The Motion is granted pursuant to 11 U.S.C. § 362(d)(2) only.
  7          2.      Relief from the automatic stay shall be and hereby is granted to allow the state
  8   court Receiver, Krista Freitag of E3 Advisors (the “Receiver”), to sell that certain residential
  9   rental property located at 195 Balboa Way, San Bruno, CA 94066 (the “Property”), and to pay all
 10   liens and costs of sale (including but not limited to commissions, closing costs, and Receiver’s
 11   fees and expenses) at the closing or at such other time as the state court may authorize. The
 12   Receiver may also wind up the receivership estate if appropriate.
 13          3.      The 14-day stay period under F.R. Bankr. P. 4001(a)(3) is waived.
 14          4.      Notwithstanding any other provision of this Order, the Receiver shall not close the
 15   sale of the Property until after this Court has entered an order confirming the Trustee’s
 16   abandonment of the Property pursuant to 11 U.S.C. § 554.
 17                                         **END OF ORDER**
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


Case: 21-10111     Doc# 56      Filed: 04/12/21     Entered: 04/12/21 14:38:27        Page 2 of 3
                                                      -2-
  1                                  COURT SERVICE LIST
  2
      N/A
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


Case: 21-10111   Doc# 56   Filed: 04/12/21   Entered: 04/12/21 14:38:27   Page 3 of 3
                                               -3-
